Citation Nr: 0941872	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  04-37 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to the Veteran's service-connected 
diabetes mellitus.

2.  Entitlement to service connection for a skin condition, 
to include as secondary to the Veteran's service-connected 
diabetes mellitus.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
December 1969.
        	
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Atlanta, Georgia that denied the benefits sought on 
appeal.  
			
An April 2008 rating decision denied service connection for 
hearing loss, tinnitus, and for a total rating based on 
individual unemployability.  In May 2008, the Veteran filed a 
notice of disagreement with the decision.  A statement of the 
case must be issued on these claims.  Manlincon v. West, 12 
Vet. App. 238 (1998).  The Board notes that while the Veteran 
also disagreed with the proposed reduction on the rating 
assigned for his diabetic nephropathy, a reduction in this 
regard is not yet final.  If the Veteran wishes to appeal the 
reduction, he must express his disagreement with the final 
decision implementing the rating reduction.  

The Board refers the issue of entitlement to service 
connection for pes planus, as raised by the Veteran's 
representative in July 2009, for all necessary development.  
In addition, the Board re-refers issues identified in the 
last remand as it appears action has not been taken in this 
regard.  These issues include entitlement to service 
connection for a gall bladder problem, anxiety, an eye 
condition, posttraumatic stress disorder, a kidney condition, 
a liver condition, and diverticulitis, as well as an earlier 
effective date for diabetes.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, further development is necessary before the claims on 
appeal can be properly adjudicated.

Since the Board's last remand, in a May 2008 VA Form 21-4138 
the Veteran stated he has been awarded benefits through the 
Social Security Administration.  All records considered by 
that agency in deciding the Veteran's claim for disability 
benefits, including a copy of any decision, should be 
obtained.  See Martin v. Brown, 4 Vet. App. 136 (1993) (not 
only must the final Social Security Administration decision 
be obtained, but all records upon which that decision was 
based must be obtained as well); 38 C.F.R. § 3.159(c)(2) 
(2009).

In addition, the Board finds the August 2008 VA examination 
report rendered since the Board's last remand fairly 
confusing.  It appears the examiner copied and pasted a large 
amount of VA treatment record information within the report, 
and it is somewhat unclear as to what the examiner's findings 
were, and data constitutes previous findings.  In addition, 
while the examiner rendered an opinion on whether the 
Veteran's hypertension has been aggravated by the Veteran's 
service-connected disabilities, an opinion on causation is 
not included.  The examiner stated that the Veteran's 
hypertension did not cause his service-connected disabilities 
but this is the converse of the opinion that is needed; the 
examiner must instead state whether the Veteran's service-
connected disabilities caused his hypertension.  The Veteran, 
via his representative, has also pointed out inaccuracies 
regarding his current medications and treatment for 
hypertension.  The Veteran should be re-examined for a clear 
report on the issue of secondary service connection.  
Additionally, as the Veteran holds a current diagnosis of 
allergic dermatitis, documented, for example, in a VA 
treatment record of March 2005, a nexus opinion on the issue 
of secondary service connection for this condition should 
also be obtained.

Finally, in an April 2008 rating decision, service connection 
was denied for a number of conditions.  In a May 2008 VA Form 
21-4138 the Veteran expressed his disagreement with the 
decisions on hearing loss, tinnitus, and a total rating based 
on individual unemployability.  It does not appear from the 
record before the Board that the Veteran has been provided 
with a statement of the case (SOC) concerning these issues. 
Where an SOC has not been provided following the timely 
filing of a notice of disagreement, a remand, not a referral 
to the RO, is required by the Board. Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Social Security 
Administration (SSA) records pertinent to 
the Veteran's claim for Social Security 
disability benefits including a copy of 
any decision and copies of the medical 
records relied upon concerning that 
claim. 

2.  Afford the Veteran a VA examination 
to ascertain the nature and etiology of 
the following conditions:  
	a.  hypertension
	b.  skin condition

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the Veteran's currently diagnosed 
conditions had their onset during service 
or are in any other way causally related 
to the Veteran's active service.  
Additionally, opine on whether each 
condition is has been either caused or 
aggravated by any of his service-
connected disabilities.
	
All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).

3.  The RO should issue an SOC with 
respect to the issues of entitlement to 
service connection for hearing loss and 
tinnitus, and entitlement to a total 
rating based on individual 
unemployability.  The Veteran should be 
advised of the time period in which a 
substantive appeal must be filed in order 
to obtain appellate review of those 
issues. The claims file should be 
returned to the Board for further 
appellate consideration only if the 
Veteran files a timely substantive 
appeal.

After all of the above actions have been completed, 
readjudicate the Veteran's claims.  If the claims remain 
denied, issue to the Veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


